Opinion issued December 15, 2020




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-20-00416-CV
                            ———————————
                       HOLLY D. RUTHVEN, Appellant
                                        V.
    DICKINSON INDEPENDENT SCHOOL DISTRICT, GALVESTON
    COUNTY, COLLEGE OF THE MAINLAND, BACLIFF MUD, AND
        GALVESTON COUNTY ROAD AND FLOOD, Appellees


                    On Appeal from the 10th District Court
                          Galveston County, Texas
                      Trial Court Case No. 15-TX-0330


                          MEMORANDUM OPINION

      Appellant, Holly D. Ruthven, has failed to timely file a brief. See TEX. R.

APP. P. 38.6(a) (governing time to file brief). Appellant filed her notice of appeal

on May 18, 2020. The clerk’s record was filed with the Court on June 17, 2020, and
no reporter’s record was taken. As a result, appellant’s brief was due on July 17,

2020. See TEX. R. APP. P. 38.6. However, no brief was filed.

      On July 21, 2020, appellant was notified by the Court that her appeal was

subject to dismissal if she did not file her brief or a motion to extend time to file a

brief within ten days. See TEX. R. APP. P. 38.8(a) (governing failure of appellant to

file brief), 42.3(b) (allowing involuntary dismissal of appeal for want of

prosecution), 42.3(c) (allowing involuntary dismissal of case for failure to comply

with order of this Court). On August 5, 2020, appellant filed a motion to extend time

to file her brief, which was granted by the Court, extending the deadline to

September 30, 2020.

      Appellant failed to timely file her brief by the extended deadline. On October

5, 2020, appellant was again notified by the Court that her appeal was subject to

dismissal if she did not file her brief or a motion to extend time to file a brief within

ten days. See TEX. R. APP. P. 38.8(a), 42.3(b), 42.3(c). Despite the Court’s latest

notice that this appeal was subject to dismissal, after more than two months,

appellant has not adequately responded.

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 42.3(b), (c), 43.2(f). All pending motions are dismissed as moot.

                                   PER CURIAM

Panel consists of Justices Goodman, Landau, and Adams.


                                            2